Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 1 of 27




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. _________________

  NORA’S STYLE SALON INC,

         Plaintiff,                                            CLASS ACTION

  v.                                                           JURY DEMAND

  FARMER’S GROUP, INC. D/B/A
  FARMERS UNDERWRITERS ASSOCIATION and
  TRUCK INSURANCE EXCHANGE,

         Defendants.

  ___________________________________/

                                     CLASS ACTION COMPLAINT

         Plaintiff Nora’s Style Salon (“Nora’s” or “Plaintiff”), on behalf of itself and all others

  similarly situated, states as follows for its Complaint against Defendants Farmer’s Group Inc. d/b/a

  Farmers Underwriters Association (“Farmer’s”) and Truck Insurance Exchange (“Truck”)

  (together, “Defendants”):

                                         INTRODUCTION

         1.      This is a class action brought by Plaintiff Nora’s against Defendants Farmer’s and

  Truck, related to insurance policies that insure Plaintiff’s properties, business operations, and

  potential liability in connection with Plaintiff’s business operations. These insurance policies

  include Business Income coverage, Extra Expense coverage, coverage for loss due to the actions

  of a Civil Authority, and Business Income from Dependent Properties, and contains no virus

  exclusion.

         2.      Plaintiff is a small business that purchased Defendants’ insurance policy and made

  premium payments for a policy that, in the event of a catastrophe requiring a shutdown of business
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 2 of 27




  operations, would require Defendants to honor their contractual obligation to provide coverage. In

  March 2020, such a catastrophe took place when Plaintiff was forced to close its salon due to the

  COVID-19 pandemic. All across the country, including in Florida and New York, government

  authorities issued closure orders to businesses, including the businesses operated by Nora’s, in an

  effort to stop the rapid spread of the deadly COVID-19 virus. Orders from Civil Authorities

  requiring businesses to close have resulted in massive losses to businesses throughout the country.

  As a result, many insureds, including Plaintiff, filed claims for Business Income coverage, Extra

  Expense coverage, coverage for losses due to the actions of a Civil Authority, and Business Income

  from Dependent Properties.

         3.        In response to the business interruption claims filed by Plaintiff and thousands of

  other class members resulting from the COVID-19 pandemic, Defendants have systematically

  denied and continue to deny and refuse to provide payment for insurance claims for coverage for

  similar losses and expenses by insureds holding policies that are, in all material respects, identical.

  Defendants’ decision to not provide coverage and/or its decision to refuse to pay claims under the

  common policy forms issued to Plaintiff and the putative class members constitutes a breach of

  contract and provides them with the right to seek a declaratory judgment pursuant to 28 U.S.C. §

  2201(a) on behalf of itself and the class members establishing that they are entitled to receive the

  benefit of the insurance coverage it purchased and for indemnification of the businesses losses it

  has sustained.

                                 PARTIES, JURISDICTION AND VENUE

         4.        Plaintiff Nora’s is a corporation organized under New York law with its principal

  place of business located at 81 Old Tappan Road, Tappan, New York 10983. Nora’s operates a

  beauty salon.
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 3 of 27




          5.      Defendant Farmers is a California corporation with its principal place of business

  located at 4680 Wilshire Blvd, Los Angeles, California 90010. Farmer’s is an insurance company

  engaged in the business of selling insurance contracts to commercial entities such as Plaintiff in

  New York, and in all fifty states, including in states like Florida, and including by and through its

  wholly-owned subsidiaries.

          6.      Defendant Truck is an insurance exchange organized under California law with its

  principal place of business located at 6301 Owensmouth Avenue, Woodland Hills, CA 91367.

  Defendant Truck is a subsidiary of Defendant Farmer’s.

          7.      At all times material, Defendants engaged in substantial and not isolated activity

  on a continuous and systematic basis in the state of Florida by issuing and selling insurance policies

  in Florida and by contracting to insure property located in Florida.

          8.      This Court has subject matter jurisdiction over this action under 28 U.S.C. §

  1332(a) because it involves citizens of different states and the amount in controversy exceeds

  $75,000.

          9.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332(d) because there

  is diversity between Defendants and at least one member of each class; there are more than one

  hundred members of each class; and the amount in controversy exceeds $5,000,000 exclusive of

  interest and costs. This Court also has subject matter jurisdiction under 28 U.S.C. §§ 2201 and

  2202 and is authorized to grant declaratory relief under these statutes.

          10.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

  substantial part of the events and/or omissions giving rise to the claim occurred in this district

  and/or a substantial party of the property that is the subject of the action is situated in this district.
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 4 of 27




         11.      This Court has personal jurisdiction over Defendants because Plaintiff’s claims

  arise out of, among other things, Defendants conducting, engaging in, and/or carrying on business

  in Florida; Defendants breaching a contract in this state by failing to perform acts required by

  contract to be performed in this state; and Defendants contracting to insure property in Florida.

  Defendants also purposefully availed themselves of the opportunity of conducting activities in the

  state of Florida by marketing their insurance policies and services within the state, and

  intentionally developing relationships with brokers, agents, and customers within the state to

  insure property within the state, all of which resulted in the policy at issue in this action.

                                      FACTUAL BACKGROUND

     A. Insurance Coverage

           On or about March 11, 2020, Nora’s renewed the Policy, a property insurance policy

   issued and underwritten by Defendants. The insured premises under the policy is 81 Old Tappan

   Road, Tappan NY 10893. A copy of Nora’s 2017-2018 policy, which is identical in all material

   respects to the operative policy, is attached as Exhibit A.

         12.     The Policy uses standard common forms that contain the same and/or substantially

  similar provisions at issue in this action as those issues by Defendants to the members of the

  putative class as defined herein.

         13.     The Policy is an all-risk insurance policy. In an all-risk insurance policy, all risks

  of loss are covered unless they are specifically excluded.

         14.     In accordance with the all-risk nature of the Policy, Defendants agreed to pay for

  all losses caused by a “Covered Cause of Loss,” defined as ‘RISKS OF DIRECT PHYSICAL

  LOSS” unless the loss is excluded or limited in the Policy.
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 5 of 27




         15.      One type of coverage provided by the Policy is for loss of business income, often

  called business interruption insurance. This coverage is specifically provided for in a section of

  the Policy titled “Business Income.”

         16.      Pursuant to this coverage, Defendants promised to pay for “Loss of Business

  Income” caused by a Covered Cause of Loss. Specifically, Defendants promised to pay for the

         actual loss of Business Income you sustain due to the necessary suspension of your
         ‘operations’ during the ‘period of restoration,’ but not to exceed 12 consecutive
         months. The suspension must be caused by direct physical loss or damage to
         property at the ‘described premises,’ including personal property in the open, or in
         a vehicle, within 1000 feet, caused by or resulting from a Covered Cause of Loss.

         17.      The Policy defines “Business Income” as “1. Net Income (Net Profit or Loss before

  income taxes) that would have been earned or incurred; and (b) Continuing normal operating

  expenses incurred, including payroll if there had been no direct physical loss or damage.”

         18.      “Period of Restoration” means:

               … the period of time that:
               a. Begins with the date of direct physical loss or physical damage caused by or
                  resulting from a Covered Cause of Loss at the “described premises”, and
               b. End on the earlier of:
                      (1) The date when the property at the ‘described premises’ should be repaired,
                          rebuilt or replaced with reasonable speed and similar quality; or
                      (2) The date when business is resumed at a new permanent location.

         19.      The Policy also provides a coverage for “Extra Expense.” Pursuant to this section

  of the Policy, Defendants promised to pay for “reasonable and necessary Extra Expense you incur

  during the ‘period of restoration’ that you would not have incurred if there had been no direct

  physical loss of or damage to such property caused by or resulting from a Covered Cause of Loss.”

         20.      Additionally, under the Policy, Defendants also promised to cover “Business

  Income from Dependent Properties.” This coverage requires Defendants to pay for loss of business

  income that occurs within the less of the “period of restoration” at the “dependent property” where
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 6 of 27




  the direct loss or damage occurs or 30 days, where the loss is caused by the necessary suspension

  of operations caused by direct physical loss of or damage by a Covered Cause of Loss to

  “dependent property” at a premises the Policy owner does not own, lease, or operate.

          21.    “Dependent Property” means “premises operated by others on whom you depend

  to: 1. Deliver materials or services to you, or to others for your account (not including water,

  communication or power supply services); 2. Accept your products of services; 3. Manufacture

  products for delivery to your customers under contract of sale; or 4. Attract customers to your

  business.”

          22.    The Policy also provides “Civil Authority” coverage for “the actual loss of

  ‘business income’ you sustain and necessary Extra Expense caused by action of civil authority that

  prohibits access to the ‘described premises’ due to direct physical loss of or damage to property,

  other than at the ‘described premises,’ caused by or resulting from any Covered Cause of Loss.”

  This coverage begins “after the action by the civil authority for a period of up to three consecutive

  weeks after coverage begins.”

          23.    The Civil Authority coverage is an independent basis for business interruption

  coverage that can be triggered even when the standard business interruption coverage is not.

          24.    Plaintiff’s Policy does not contain any exclusion that would apply to allow Defendants

  to deny coverage for losses caused by the interruption of Plaintiff’s business and the actions of civil

  authorities.

          25.    The Policy does not contain any exclusion which would apply to allow Defendants

  to completely deny coverage for losses caused by COVID-19 and related actions of civil

  authorities taken in response to COVID-19.

          26.    Because the Policy is an all-risk policy and does not exclude Plaintiff’s losses,

  Plaintiff’s losses are covered up to the applicable limits of insurance.
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 7 of 27




     B. The COVID-19 Pandemic

         27.     COVID-19 is a novel coronavirus that originated in Wuhan, China at the end of

  2019 and rapidly spread around the world, infecting millions of people, including over 2.15 million

  Americans. Over 118,000 Americans have died due to COVID-19.

         28.     COVID-19 is a physical substance that can cause lethal illness. COVID-19 can be

  present outside the body in viral fluid particles. COVID-19 is highly contagious and easily

  communicable through droplets in the air and on surfaces.

         29.     The scientific community, and those personally affected by the virus, recognize

  COVID-19 as a cause of real physical loss and damage. Contamination of the Insured Property

  would be a direct physical loss requiring remediation to clean the surfaces within the Insured

  Property.

         30.     COVID-19 remains capable of being transmitted on a variety of inert physical

  surfaces for various periods of time. For example, reports issued by the National Institute of Health

  (“NIH”) indicates that COVID-19 remains stable and transmittable in airborne aerosols for up to

  three hours, on copper for up to four hours, on cardboard for up to 24 hours, and on plastic and

  stainless steel for up to two to three days. Moreover, the COVID-19 pandemic has been

  exacerbated by the fact that the virus physically infects and stays on surfaces of some objects or

  materials for up to 28 days.

         31.     The Center for Disease Control (“CDC”) has issued guidance recommending

  people not to gather in groups larger than 10. Pursuant to CDC guidelines, people face increased

  danger of contracting COVID-19 in places where people congregate and are in close proximity to

  one another, and especially in indoor environments.
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 8 of 27




         32.     COVID-19 has been transmitted in a variety of ways, including transmission (a) by

  way of human contract with surfaces and items of physical property; (b) by human to human

  contact and interaction, including places like bars and restaurants, retail stores, and hair and beauty

  salons, and the like; and (c) through airborne particles emitted into the air and even recirculated

  through air conditioning units.

         33.     The presence of COVID-19 particles renders physical property unsafe and impairs

  its value, usefulness, and/or normal function, causing direct physical harm to property and

  resulting in direct physical loss and physical damage to property.

         34.     The presence of COVID-19 particles and/or the presence of persons infected with

  COVID-19 or carrying COVID-19 particles at premises renders the premises unsafe, thereby

  impairing the premises’ value, usefulness, and/or normal function, and resulting in direct physical

  loss to and of the premises and property.

     C. The Covered Cause of Loss

         35.     The presence of COVID-19 has caused civil authorities throughout the country to

  issue orders requiring the suspension of business at a wide range of establishments, including civil

  authorities with jurisdiction over Plaintiff’s business (the “Closure Orders”).

         36.     As of the date this complaint is filed, New York had over 399,000 total positive

  cases of COVID-19.

         37.     In response to the public health emergency caused by the COVID-19 pandemic,

  civil authorities across the United States, including the civil authorities with jurisdiction over

  Plaintiff in New York, have issued Closure Orders restricting and prohibiting access to Plaintiff’s

  insured property and the insured properties of other putative class members.
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 9 of 27




           38.   In New York, between May 7, 2020 and June 2020, New York Governor Cuomo

  issued dozens of executive orders concerning COVID-19. Indeed, by June 21, 2020, Governor

  Cuomo had issued 44 orders continuing the temporary suspension and modified of laws relating

  to the disaster emergency. See https://www.governor.ny.gov/executiveorders.

           39.   On May 7, 2020, Governor Cuomo declared a State disaster emergency for the

  entire State of New York to address the threat that COVID-19 poses to the health and welfare of

  New York residents and advisors. See Exec. Order 202.1.

           40.   On March 12, 2020, Governor Cuomo issued an order requiring all large gathering

  and events to be cancelled or postponed, see Exec. Order 202.2, and, on March 16th, extended this

  prohibition to gatherings of more than 50 persons. See Exec. Order 202.3. Additionally, on March

  16th, all restaurants and bars in New York were ordered to cease serving patrons food or beverage

  on premises, and all gyms, fitness centers or classes, and movie theaters were also ordered to close

  until April 15th. Id. In a separate order issued March 16th, Governor Cuomo also closed all New

  York public school until April 1 and permitted nonessential government workers to work from

  home. See Exec. Order 202.4.

           41.   On March 18, 2020, Governor Cuomo issued an order closing all indoor common

  portions of large retail shopping malls and closing all places of public amusement. See Exec. Order

  202.5. In a separate order issued March 18th, Governor Cuomo ordered all businesses and not-

  for-profit entities in the state to utilize, to the maximum extent possible, any telecommuting or

  work from home procedures that they could safely utilize, and ordered employer to reduce all in-

  person workforces at any work locations by 50% no later than March 20 at 8 pm. See Exec. Order

  202.6.
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 10 of 27




          42.    On March 19, 2020, Governor Cuomo issued an order closing to the public by

  March 21 at 8 pm all barbershops, hair salons, tattoo or piercing parlors and related personal care

  services. See Exec. Order 202.7. The Governor further ordered all in-person to workforces to be

  reduced at any work location by 75% no later than March 21 at 8 pm. Id. As a consequence of this

  order, Plaintiff’s business was required to close.

          43.    On March 20, 2020, Governor Cuomo issued an order requiring all nonessential

  businesses and not-for-profit entities in the state to reduce in-person workforces at any work

  locations by 100% no later than March 22 at 8 pm. See Exec. Order. 202.8. Thus, by March 22nd,

  all nonessential businesses in New York were closed except for telecommuting or work from

  home.

          44.    In the following weeks, Governor Cuomo entered additional Closure Orders that

  banned all public and private gatherings of any size, closed public schools for the rest of the school

  year, and extended previous Closure Orders for nonessential businesses (including Plaintiff’s)—

  first through April 29, 2020 (Exec. Order 202.14), and then through May 15, 2020 (Exec. Order

  202.18).

          45.    On May 14, 2020, Governor Cuomo issued an order once again extending the prior

  Closure Orders for non-essential business until 11:59 pm on May 28, 2020, with the exception of

  “Phase One industries.” See Exec. Order 202.31.

          46.    Over the next month, Governor Cuomo entered additional orders gradually

  permitting parts of the New York economy to re-open in limited ways.

          47.    Closure Orders entered by municipal and county governments throughout Florida

  recognize that COVID-19 poses a threat to the loss of property.
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 11 of 27




         48.     Closure Orders containing statements recognizing that COVID-19 causes business

  income loss and loss of property and property damage have been issued by many Florida counties,

  including Broward, Escambia, Gadsden, Hillsborough, Martin, Orange, Osceola, Pinellas, St.

  Lucie, and Walton Counties. See Broward Cnty. Administrator’s Emergency Order 20-01 (“this

  Emergency Order is necessary because of the propensity of the virus to spread person to person

  and also because the virus is physically causing property damage due to its proclivity to attach to

  surfaces for prolonged periods of time.”); Escambia Cnty. Res. 2020-37 (“COVID-19 and

  infection diseases have the capacity to pose a significant, imminent, and dangerous threat to the

  health, safety, and welfare of the inhabitants of Escambia County, Florida, visitors and tourists to

  Escambia County, Florida, as well as to their real and personal property . . . the COVID-19 virus

  has the propensity to attach to surfaces for prolonged periods of time, thus causing property

  damage and continuing the spread of the virus.”) (emphasis added); Gadsden Cnty. Res. 2020-014

  (“there is reason to believe that COVID-19 is spread amongst the population by various means of

  exposure, including the propensity to spread person to person and the propensity to attach to

  surfaces for prolonged periods of time, thereby spreading from surface to person and causing

  increased infections to persons, and property loss and damage in certain circumstances.”)

  (emphasis added); Hillsborough Cnty. Exec. Order dated March 27, 2020 (stating COVID-19 is

  “creating property or business income loss and damage”); Martin Cnty. Emergency Order 20-04

  (stating COVID-19 is “creating property or business income loss and damage”); Orange Cnty.

  Emergency Executive Order No. 2012-12 (stating that “COVID-19 is spread amongst the

  population by various means of exposure, including the propensity to spread person to person and

  the propensity to attach to surfaces for prolonged periods of time, thereby spreading from surface

  to person and causing increased infections to persons”); Osceola Cnty. Emergency Order No. 2
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 12 of 27




  (stating COVID-19 causes a “serious threat to life and property within the County”) (emphasis

  added); Pinellas Cnty. Res. 20-20 (stating COVID-19 causes “property loss and damage”); St.

  Lucie Cnty. Order dated March 31, 2020 (“COVID-19 is causing property damage and business

  income loss due to its proclivity to attach to surfaces for prolonged periods of time and thereby

  creating a dangerous physical condition; and [a]s a governmental civil authority action, it is

  necessary to impose the regulations and restrictions set forth herein in response to the dangerous

  physical conditions that currently exist and to stop the COVID-19 virus from spreading.”); Walton

  Cnty. Resolution 2020-10 (“the novel coronavirus physically is causing property damage due to

  its proclivity to attach to surfaces for prolonged periods of time.”).

         49.     Similarly, in New York City, Emergency Executive Order No. 100 recognizes that

  the order “is given because of the propensity of the virus to spread person to person and also

  because the virus physically is causing property loss and damage[.]”

         50.     Closure Orders containing similar statements recognizing that COVID-19 causes

  business income loss and loss of property and property damage have also been issued by many

  Florida municipalities, including City of Aventura, City of Coral Springs, Town of Indian Shores,

  City of Lauderdale Lakes, City of Miami, City of North Miami, City of Oakland Park, City of

  Sarasota, and City of Venice. See City of Aventura Order dated March 24, 2020 (explaining the

  COVID-19 “virus physically is causing property damage due to its proclivity to attach to surfaces

  for prolonged periods of time”); City of Coral Springs Emergency Order 2020-11 (“COVID-19

  attaching to surfaces contaminates the area and therefore also causes property damage . . . the virus

  physically is causing property damage”); Town of Indian Shores Resolution 05-2020 (“the

  COVID-19 virus has the propensity to attach to surfaces for prolonged periods of time, thus

  causing property damage and continuing the spread of the virus.”); City of Lauderdale Lakes
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 13 of 27




  Emergency Order 2020-01 (“the virus physically is causing property damage due to its proclivity

  to attach to surfaces for prolonged periods of time.”); City of Miami Decl. of a State of Emergency

  dated March 26, 2020 (“COVID-19 may be spread amongst the population by various means of

  exposure, including the propensity to spread person-to-person and the propensity to attach to

  surfaces for prolonged periods of time, thereby spreading from surface to person and causing

  property loss and damage in certain circumstances”); City of North Miami “Safer at Home”

  Emergency Order (“this Order is given because of the propensity of the virus to spread person to

  person and also because the virus is physically causing property damage due to its proclivity to

  attach to surfaces for prolonged period of time.”); City of Oakland Park Proclamation 2020-002

  (“This Order is given because of the propensity of the virus to spread person to person and also

  because the virus physically is causing property damage due to its proclivity to attach to surfaces

  for prolonged period of time.”); City of Sarasota Emergency Order dated May 1, 2020 (“the

  COVID-19 virus has the propensity to attach to surfaces for prolonged periods of time, thus

  causing property damage and continuing the spread of the virus”); City of Venice Executive Order

  2020-01 (“COVID-19 has the propensity to attach to surfaces for prolonged periods of time, thus

  causing property damage and continuing the spread of the virus”).

         51.     Some state courts have already agreed with Plaintiff’s position that physical loss

  and damage exists resulting in coverage here. See Friends of DeVito, et. al v. Wolf, No. 68 MM

  2020 (Pa. April 13, 2020).

         52.     Furthermore, orders issued in states such as New York, Colorado, Washington,

  Indiana, New Mexico, North Carolina, Missouri, and Illinois have all recognized that COVID-19

  poses a specific threat to property and can cause property loss and damage.
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 14 of 27




         53.     The Closure Orders issued by civil authorities covering non-essential businesses in

  Florida and New York (such as Plaintiff’s) are similar to Closure Orders that have been issued

  nationwide by state and local civil authorities.

         54.     The presence of COVID-19 caused direct physical loss of and/or damage to the

  Insured Property under the Policy by, among other things, damaging the property, denying access

  to the property, preventing customers and patients from physically occupying the property, causing

  the property to be physically uninhabitable by customers and patients, causing its function to be

  nearly eliminated or destroyed, and/or causing a suspension of business operations on the premises.

         55.     The Closure Orders of civil authorities prohibited access to Plaintiff and other class

  members’ Insured Properties, and the areas immediately surrounding the Insured Properties, in

  response to dangerous physical conditions resulting from a covered cause of loss.

         56.     As a result of the presence of COVID-19 and the Closure Orders, Plaintiff and other

  class members sustained a suspension of business operations, sustained losses of business income,

  and incurred extra expenses. Plaintiff has also sustained business income losses due to direct

  physical loss or physical damage at the premises of dependent properties.

         57.     Plaintiff’s losses and expenses have continued through the date of filing this action.

         58.     Plaintiff’s losses and expenses are not excluded from coverage under the Policy.

  Because the Policy is an all-risk policy and Plaintiff has complied with its contractual obligations,

  Plaintiff is entitled to payment for these losses and expenses.

         59.     Consistent with the terms and procedures of the Policy, Plaintiff submitted a claim

  for loss to Defendants under the Policy due to the presence of COVID-19 and the shutdown Civil

  Authority orders.
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 15 of 27




         60.      In violation of the Policy’s plain language and its own contractual obligations,

  Defendants denied Plaintiff’s claim and refuse to pay for Plaintiff’s losses and expenses.

                                 CLASS ACTION ALLEGATIONS

         61.      Plaintiff brings this action pursuant to Rules 23(a), 23(b)(1), 23(b)(2), 23(b)(3), and

  23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all others similarly

  situated. This action satisfies the numerosity, commonality, typicality, adequacy, predominance,

  and superiority requirements of those provisions.

         62.      Plaintiff seeks to represent nationwide classes defined as:

               a. All persons and entities with Business Income coverage under a property insurance

                  policy issued by Defendants that suffered a suspension of business due to COVID-

                  19 at the premises covered by the business income coverage (the “Business Income

                  Declaratory Judgment Class”).

               b. All persons and entities with Civil Authority coverage under a property insurance

                  policy issued by Defendants that suffered loss of Business Income and/or Extra

                  Expense caused by a Closure Order (the “Civil Authority Declaratory Judgment

                  Class”).

               c. All persons and entities with Extra Expense coverage under a property insurance

                  policy issued by Defendants that sought to minimize the suspension of business in

                  connection with COVID-19 at the premises covered by their property insurance

                  policy (the “Extra Expense Declaratory Judgment Class”).

               d. All persons and entities with Business Income from Dependent Properties coverage

                  under a property insurance policy issued by Defendants that suffered an actual loss

                  of Business Income caused by direct physical loss or physical damage at a
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 16 of 27




                   dependent property or properties (“the Business Income from Dependent Properties

                   Declaratory Judgment Class”).

          63.      Excluded from each defined Class are Defendants and any of their members,

  affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns; governmental

  entities; and the Court staff assigned to this case and their immediate family members. Plaintiff

  reserves the right to modify or amend each of the Class definitions, as appropriate, during the

  course of this litigation.

          64.      This action has been brought and may properly be maintained on behalf of each

  Class proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

          65.      Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of each

  defined Class are so numerous that individual joinder of all Class Members is impracticable. While

  Plaintiff is informed and believes that there are thousands of members of each Class, the precise

  number of Class Members is unknown to Plaintiff but may be ascertained from Defendant’s books

  and records. Class Members may be notified of the pendency of this action by recognized, Court-

  approved notice dissemination methods, which may include U.S. Mail, electronic mail, internet

  postings, and/or published notice.

          66.      Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2)

  and 23(b)(3). This action involves common questions of law and fact, which predominate over

  any questions affecting only individual Class Members, including, without limitation:

                a. Defendants issued all-risk policies to the members of the Class in exchange for

                   payment of premiums by the Class Members;

                b. whether the Class suffered a covered loss based on the common policies issued to

                   members of the Class;
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 17 of 27




               c. whether Defendants wrongfully denied all claims based on COVID-19;

               d. whether Defendants’ Business Income coverage applies to a suspension of business

                  caused by COVID-19;

               e. whether Defendants’ Civil Authority coverage applies to a loss of Business Income

                  caused by the orders of state governors requiring the suspension of business as a

                  result of COVID-19;

               f. whether Defendants’ Extra Expense coverage applies to efforts to minimize a loss

                  caused by COVID-19;

               g. whether Defendants’ Business Income from Dependent Properties coverage applies

                  to a loss of income caused by loss or damage to dependent properties;

               h. whether Defendants has breached its contracts of insurance through a blanket denial

                  of all claims based on business interruption, income loss or closures related to

                  COVID-19 and the related closures; and

               i. whether Plaintiff and the class are entitled to an award of reasonable attorney fees,

                  interest and costs.

         67.      Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

  typical of the other Class Members’ claims because Plaintiff and the other Class Members are all

  similarly affected by Defendant’s refusal to pay under its Business Income, Civil Authority, Extra

  Expense, and Business Income from Dependent Properties coverages. Plaintiff’s claims are based

  upon the same legal theories as those of the other Class Members. Plaintiff and the other Class

  Members sustained damages as a direct and proximate result of the same wrongful practices in

  which Defendant engaged.
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 18 of 27




          68.     Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

  Plaintiff is an adequate Class representative because its interests do not conflict with the interests

  of the other Class Members who it seeks to represent, Plaintiff has retained counsel competent and

  experienced in complex class action litigation, including successfully litigating class action cases

  similar to this one, where insurers breached contracts with insureds by failing to pay the amounts

  owed under their policies, and Plaintiff intends to prosecute this action vigorously. The interests

  of the above-defined Classes will be fairly and adequately protected by Plaintiff and their counsel.

          69.     Inconsistent or Varying Adjudications and the Risk of Impediments to Other

  Class Members’ Interests—Federal Rule of Civil Procedure 23(b)(1). Plaintiff seeks class-

  wide adjudication as to the interpretation, and resultant scope, of Defendants’ Business Income,

  Civil Authority, Extra Expense, and Business Income from Dependent Properties coverages. The

  prosecution of separate actions by individual members of the Classes would create an immediate

  risk of inconsistent or varying adjudications that would establish incompatible standards of

  conduct for the Defendants. Moreover, the adjudications sought by Plaintiff could, as a practical

  matter, substantially impair or impede the ability of other Class Members, who are not parties to

  this action, to protect their interests.

          70.     Declaratory and Injunctive Relief—Federal Rule of Civil Procedure 23(b)(2).

  Defendants acted or refused to act on grounds generally applicable to Plaintiff and the other Class

  Members, thereby making appropriate final injunctive relief and declaratory relief, as described

  below, with respect to the Class Members.

          71.     Superiority—Federal Rule of Civil Procedure 23(b)(3). A class action is

  superior to any other available means for the fair and efficient adjudication of this controversy,

  and no unusual difficulties are likely to be encountered in the management of this class action.
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 19 of 27




  Individualized litigation creates a potential for inconsistent or contradictory judgments and

  increases the delay and expense to all parties and the court system. By contrast, the class action

  device presents far fewer management difficulties, and provides the benefits of single adjudication,

  economy of scale, and comprehensive supervision by a single court.

                                       CAUSES OF ACTION

                                         COUNT I
            DECLARATORY JUDGMENT – BUSINESS INCOME COVERAGE
        (Claim Brought on Behalf of the Business Income Declaratory Judgment Class)

         72.     Plaintiff repeats and realleges Paragraphs 1–71 as if fully set forth herein.

         73.     Plaintiff brings this Count individually and on behalf of the other members of the

  Business Income Declaratory Judgment Class.

         74.     Plaintiff’s policy with Defendants, as well as those of the other Business Income

  Declaratory Judgment Class Members, are contracts under which Defendants were paid premiums

  in exchange for its promise to pay Plaintiff and the other Business Income Declaratory Judgment

  Class Members’ losses for claims covered by the policy.

         75.     Plaintiff and the other Business Income Declaratory Judgment Class Members have

  complied with all applicable provisions of the policies and/or those provisions have been waived

  by Defendants, or Defendants are estopped from asserting them, and yet Defendants have

  abrogated their insurance coverage obligations pursuant to the policies’ clear and unambiguous

  terms and have wrongfully and illegally refused to provide coverage to which Plaintiff and the

  other Business Income Declaratory Judgment Class Members are entitled.

         76.     Defendants have denied claims related to COVID-19 on a uniform and class wide

  basis, without individual bases or investigations, such that the Court can render declaratory

  judgment irrespective of whether members of the Class have filed a claim.
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 20 of 27




         77.      An actual case or controversy exists regarding Plaintiff and the other Business

  Income Declaratory Judgment Class Members’ rights and Defendants’ obligations under the

  policies to reimburse Plaintiff for the full amount of Business Income losses incurred by Plaintiff

  and the other Business Income Declaratory Judgment Class Members in connection with

  suspension of their businesses stemming from the COVID-19 pandemic.

         78.      Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Business Income Declaratory

  Judgment Class Members seek a declaratory judgment from this Court declaring the following:

               a. Plaintiff and the other Business Income Declaratory Judgment Class Members’

                  Business Income losses incurred in connection with the Closure Orders and the

                  necessary interruption of their businesses stemming from the COVID-19 pandemic

                  are insured losses under their policies; and

               b. Defendants are obligated to pay Plaintiff and the other Business Income

                  Declaratory Judgment Class Members for the full amount of the Business Income

                  losses incurred and to be incurred in connection with the Closure Orders during the

                  relevant time period and the necessary interruption of their businesses stemming

                  from the COVID-19 pandemic.

                                         COUNT II
            DECLARATORY JUDGMENT – CIVIL AUTHORITY COVERAGE
         (Claim Brought on Behalf of the Civil Authority Declaratory Judgment Class)

         79.      Plaintiff repeats and realleges Paragraphs 1–71 as if fully set forth herein.

         80.      Plaintiff brings this Count individually and on behalf of the other members of the

  Civil Authority Declaratory Judgment Class.

         81.      Plaintiff’s insurance policy with Defendants, as well as those of the other Civil

  Authority Declaratory Judgment Class Members, are contracts under which Defendants were paid
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 21 of 27




  premiums in exchange for their promise to pay Plaintiff and the other Civil Authority Declaratory

  Judgment Class Members’ losses for claims covered by the policy.

         82.      Plaintiff and the other Civil Authority Declaratory Judgment Class Members have

  complied with all applicable provisions of the policies and/or those provisions have been waived

  by Defendants, or Defendants are estopped from asserting them, and yet Defendants have

  abrogated their insurance coverage obligations pursuant to the policies’ clear and unambiguous

  terms and have wrongfully and illegally refused to provide coverage to which Plaintiff and the

  other Class Members are entitled.

         83.      Defendants have denied claims related to COVID-19 on a uniform and class wide

  basis, without individual bases or investigations, such that the Court can render declaratory

  judgment irrespective of whether members of the Class have filed a claim.

         84.      An actual case or controversy exists regarding Plaintiff and the other Civil

  Authority Declaratory Judgment Class Members’ rights and Defendants’ obligations under the

  policies to reimburse Plaintiff and the other Civil Authority Declaratory Judgment Class Members

  for the full amount of covered Civil Authority losses incurred by Plaintiff and the other Civil

  Authority Declaratory Judgment Class Members in connection with Closure Orders and the

  necessary interruption of their businesses stemming from the COVID-19 pandemic.

         85.      Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Civil Authority Declaratory

  Judgment Class Members seek a declaratory judgment from this Court declaring the following:

               a. Plaintiff and the other Civil Authority Declaratory Judgment Class Members’ Civil

                  Authority losses incurred in connection with the Closure Orders and the necessary

                  interruption of their businesses stemming from the COVID-19 pandemic are

                  insured losses under their policies; and
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 22 of 27




               b. Defendants are obligated to pay Plaintiff and the other Civil Authority Declaratory

                  Judgment Class Members the full amount of the Civil Authority losses incurred and

                  to be incurred in connection with the covered losses related to the Closure Orders

                  and the necessary interruption of their businesses stemming from the COVID-19

                  pandemic.

                                         COUNT III
             DECLARATORY JUDGMENT – EXTRA EXPENSE COVERAGE
         (Claim Brought on Behalf of the Extra Expense Declaratory Judgment Class)

         86.      Plaintiff repeats and realleges Paragraphs 1–71 as if fully set forth herein.

         87.      Plaintiff brings this Count individually and on behalf of the other members of the

  Extra Expense Declaratory Judgment Class.

         88.      Plaintiff’s insurance policy with Defendants, as well as those of the other Extra

  Expense Declaratory Judgment Class Members, are contracts under which Defendants were paid

  premiums in exchange for their promise to pay Plaintiff and the other Extra Expense Declaratory

  Judgment Class Members’ losses for claims covered by the policy.

         89.      Plaintiff and the other Extra Expense Declaratory Judgment Class Members have

  complied with all applicable provisions of the policies and/or those provisions have been waived

  by Defendants, or Defendants are estopped from asserting them, and yet Defendants have

  abrogated their insurance coverage obligations pursuant to the policies’ clear and unambiguous

  terms and have wrongfully and illegally refused to provide coverage to which Plaintiff and the

  other Class Members are entitled.

         90.      Defendants have denied claims related to COVID-19 on a uniform and class wide

  basis, without individual bases or investigations, such that the Court can render declaratory

  judgment irrespective of whether members of the Class have filed a claim.
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 23 of 27




          91.      An actual case or controversy exists regarding Plaintiff and the other Extra Expense

  Declaratory Judgment Class Members’ rights and Defendants’ obligations under the policies to

  reimburse Plaintiff and the other Extra Expense Declaratory Judgment Class Members for the full

  amount of Extra Expense losses incurred by Plaintiff in connection with Closure Orders and the

  necessary interruption of their businesses stemming from the COVID-19 pandemic.

          92.      Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Extra Expense Declaratory

  Judgment Class Members seek a declaratory judgment from this Court declaring the following:

                a. Plaintiff and the other Extra Expense Declaratory Judgment Class Members’ Extra

                   Expense losses incurred in connection with the Closure Orders and the necessary

                   interruption of their businesses stemming from the COVID-19 pandemic are

                   insured losses under their policies; and

                b. Defendants are obligated to pay Plaintiff and the other Extra Expense Declaratory

                   Judgment Class Members for the full amount of the Extra Expense losses incurred

                   and to be incurred in connection with the covered losses related to the Closure

                   Orders during the relevant time period and the necessary interruption of their

                   businesses stemming from the COVID-19 pandemic.

                                         COUNT IV
        DECLARATORY JUDGMENT – BUSINESS INCOME FROM DEPENDENT
                                PROPERTIES COVERAGE
   (Claim Brought on Behalf of the Business Income from Dependent Properties Declaratory
                                      Judgment Class)

          93.      Plaintiff repeats and realleges Paragraphs 1–71 as if fully set forth herein.

          94.      Plaintiff brings this Count both individually and on behalf of the other members of the

  Business Income from Dependent Properties Declaratory Judgment Class.

          95.      Under 28 U.S.C. §§ 2201 and 2202, this Court has jurisdiction to declare the rights and

  other legal relations of the parties in dispute.
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 24 of 27




          96.     Plaintiff’s Policy, as well as the policies of other Business Income from Dependent

  Properties Declaratory Judgment Class members, are insurance contracts under which Defendants

  were paid premiums in exchange for promises to pay Business Income from Dependent Properties

  Declaratory Judgment Class members’ losses for claims covered by the Policy.

          97.     In the Policy, Defendants promised to pay for losses of business income sustained as a

  result of perils not excluded under the Policy. Specifically, Defendants promised to pay for losses of

  business income sustained due to direct physical loss or physical damage at the premises of a dependent

  property.

          98.     Plaintiff and Business Income from Dependent Properties Declaratory Judgment

  Class members suffered losses of business income due to direct physical loss and/or physical damage

  at the premises of dependent properties.

          99.     These losses triggered business income from dependent properties coverage under the

  Policy and other Business Income from Dependent Properties Declaratory Judgment Class

  members’ policies.

          100.    Plaintiff and the other Business Income from Dependent Properties Declaratory

  Judgment Class members have complied with all applicable provisions of their respective policies,

  including payment of premiums.

          101.    Defendants, without justification, dispute that the Policy and other Business Income

  from Dependent Properties Declaratory Judgment Class members’ policies provide coverage for

  these losses.

          102.    Plaintiff seeks a Declaratory Judgment that its Policy and other Business Income from

  Dependent Properties Declaratory Judgment Class members’ policies provide coverage for the losses

  of business income attributable to the facts set forth above.
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 25 of 27




          103.    An actual case or controversy exists regarding Plaintiff’s and other Business Income

  from Dependent Properties Declaratory Judgment Class members’ rights and Defendants’

  obligations to reimburse Plaintiff and other Business Income from Dependent Properties Declaratory

  Judgment Class members for the full amount of these losses. Accordingly, the Declaratory Judgment

  sought is justiciable.

          104.    Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Extra Expense Declaratory

  Judgment Class Members seek a declaratory judgment from this Court declaring the following:

              a. The Policy and other Business Income from Dependent Properties Declaratory

                  Judgment Class members’ policies provide coverage for Class members’ losses of

                  business income from dependent properties.

              b. Defendants are obligated to pay Plaintiff and the other Business Income from

                  Dependent Properties Declaratory Judgment Class Members the full amount of the

                  contingent income losses incurred and to be incurred in connection with the covered

                  losses related to the Closure Orders and the necessary interruption of their

                  businesses stemming from the COVID-19 pandemic.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of the other Class Members,

  respectfully requests that the Court enter judgment in its favor and against Defendants as follows:

          a. Entering an order certifying the proposed nationwide Classes, as requested herein,

              designating Plaintiff as Class representative, and appointing Plaintiff’s undersigned

              attorneys as Counsel for the Classes;

          b. Entering declaratory judgments on Counts I–IV in favor of Plaintiff and the members

              of the Business Income Declaratory Judgment Class, the Civil Authority Declaratory
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 26 of 27




            Judgment Class, Extra Expense Declaratory Judgment Class, and the Business Income

            from Dependent Properties Declaratory Judgment Class, as follows:

               i.   Business Income, Civil Authority, Extra Expense, and Business Income from

                    Dependent Properties losses incurred in connection with the Closure Orders and

                    the necessary interruption of their businesses stemming from the COVID-19

                    pandemic are insured losses under their policies; and

              ii.   Defendants are obligated to pay for the full amount of the Business Income,

                    Civil Authority, Extra Expense, and Business Income from Dependent

                    Properties losses incurred and to be incurred related to COVID-19, the Closure

                    Orders and the necessary interruption of their businesses stemming from the

                    COVID-19 pandemic.

         c. Ordering Defendants to pay both pre- and post-judgment interest on any amounts

            awarded;

         d. Ordering Defendants to pay attorneys’ fees and costs of suit; and

         e. Ordering such other and further relief as may be just and proper.

                                          JURY DEMAND

         Plaintiff hereby demands a trial by jury on all claims so triable.


  Dated: July 2, 2020                           Respectfully submitted,


                                                By: /s/ Adam M. Moskowitz
                                                Adam M. Moskowitz
                                                Florida Bar No. 984280
                                                adam@moskowitz-law.com
                                                Adam A. Schwartzbaum
                                                Florida Bar No. 93014
                                                adams@moskowitz-law.com
                                                Howard M. Bushman
                                                Florida Bar No. 0364230
Case 1:20-cv-22751-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 27 of 27




                                     howard@moskowitz-law.com
                                     Joseph M. Kaye
                                     Florida Bar No. 117520
                                     joseph@moskowitz-law.com
                                     THE MOSKOWITZ LAW FIRM, PLLC
                                     2 Alhambra Plaza, Suite 601
                                     Coral Gables, FL 33134
                                     Telephone: (305) 740-1423

                                     William F. “Chip” Merlin, Jr.
                                     cmerlin@MerlinLawGroup.com
                                     New Jersey Bar No. 055182013
                                     Florida Bar No. 364721
                                     Shane Smith
                                     ssmith@MerlinLawGroup.com
                                     Florida Bar No. is 53130
                                     MERLIN LAW GROUP
                                     777 S. Harbour Island Blvd.,
                                     Suite 950
                                     Tampa, FL 33602
                                     Telephone: (813) 229-1000
                                     Facsimile: (813) 229-3692
